NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        APR 16 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

XIN SU,                                         No.    15-71870

                Petitioner,                     Agency No. A201-200-194

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted April 11, 2018**


Before:      SILVERMAN, PAEZ, and OWENS, Circuit Judges.

      Xin Su, a native and citizen of China, petitions for review of the Board of

Immigration Appeals’ (“BIA”) order dismissing her appeal from an immigration

judge’s (“IJ”) decision denying a continuance. We have jurisdiction under 8 U.S.C.

§ 1252. We review for abuse of discretion the agency’s denial of a motion for a


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
continuance. Cui v. Mukasey, 538 F.3d 1289, 1290 (9th Cir. 2008). We deny the

petition for review.

      The agency did not abuse its discretion in denying Su’s request for a

continuance and deeming her applications for relief abandoned, where the IJ

warned her three times that she was required to provide her biometrics by the next

hearing, she indicated that she understood the consequences of failing to comply

with the IJ’s instructions, she was provided written instructions by the government,

and she failed to present good cause for her failure to comply. See 8 C.F.R. §§

1003.29 (an IJ “may grant a motion for continuance for good cause shown”),

1003.47(c) (failure to provide biometrics as instructed by the IJ constitutes

abandonment of the application for relief); cf. Cui, 538 F.3d at 1293-95 (requiring

a continuance where the alien did not receive adequate notice of the requirement to

submit fingerprints).

      We do not reach Su’s contentions regarding her failure to provide adequate

corroborating evidence in support of her asylum application or whether the BIA

should have granted her equitable relief. See Simeonov v. Ashcroft, 371 F.3d 532,

538 (9th Cir. 2004) (courts and agencies are not required to decide issues

unnecessary to the results they reach).

      PETITION FOR REVIEW DENIED.




                                          2                                     15-71870